294 Md. 322 (1982)
450 A.2d 490
JOHN MARTIN STRAWHORN
v.
JANET B. STRAWHORN
[No. 36, September Term, 1982.]
Court of Appeals of Maryland.
Decided September 13, 1982.
The cause was submitted to MURPHY, C.J., and SMITH, ELDRIDGE, COLE, DAVIDSON, RODOWSKY and COUCH, JJ.

PER CURIAM ORDER:
It is this 13th day of September, 1982
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals in the above entitled case be, and it is hereby, vacated and the case is remanded to that Court for further proceedings in light of Donald L. Bledsoe v. Pamela Jane Bledsoe, No. 98, September Term, 1981, decided on August 9, 1982.
Mandate shall issue forthwith.